Dear Mr. Rice:
This opinion is in response to your request which asks the following question:
         Is the gasoline inlet restrictor on motor vehicles an air pollution control device?
Based upon the additional information in your request, your question relates to the Motor Vehicle Safety Inspection under Sections 307.350 to 307.400, RSMo, and particularly to Section307.360.1, RSMo Supp. 1984, which provides:
              The superintendent of the Missouri state highway patrol shall issue permits and written instructions to official inspection stations and shall furnish forms and certificates for the inspection of brakes, lighting equipment, signaling devices, steering mechanisms, horns, mirrors, windshield wipers, tires, wheels, exhaust system[sic], glazing, air pollution control devices, fuel tank, and any other safety equipment required by the state. In no instance will road testing of a vehicle be considered a part of the inspection procedure. [Emphasis added.]
No definition of an air pollution control device appears in this statute. Without a statutorily prescribed definition, the general rule is that the words in question are to be given their plain and ordinary meaning. State ex rel. C. C. G. ManagementCorp. v. City of Overland, 624 S.W.2d 50, 53 (Mo.App., E.D. 1981). Clearly, the plain and ordinary meaning of the term "air pollution control device" would include any device, the primary purpose of which is to reduce or prevent the release of pollutants into the air.
The foregoing definition of an air pollution control device includes the gasoline inlet restrictor. For the purposes of this opinion, the following factual statements are assumed to be true:
         1.  The burning of leaded gasoline in motor vehicles creates more pollutants than the burning of "lead free" gasoline in motor vehicles.
         2.  The objectives of a gasoline inlet restrictor are to allow the use of "lead-free" gasoline in motor vehicles and to prevent the use of leaded gasoline in motor vehicles.
Based upon these assumptions, a gasoline inlet restrictor is an air pollution control device, since the inlet restrictor prevents the use of a type of fuel which creates more pollutants. This position is also supported by federal law.
The purpose of the Clean Air Act is to initiate a program to prevent and control air pollution. See, 42 U.S.C. § 7401. Pursuant to that purpose, federal law prohibits manufacturers and dealers of motor vehicles and persons who repair or service motor vehicles from removing or rendering inoperative a gasoline inlet restrictor which is required to be on new motor vehicles. See,42 U.S.C. § 7522, and 40 C.F.R. Section 80.24(b). Thus, it is apparent from the federal requirements that a gasoline inlet restrictor is an air pollution control device which serves the purpose of the Clean Air Act.
CONCLUSION
It is the opinion of this office that a gasoline inlet restrictor on motor vehicles is an air pollution control device.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Dan Pritchard.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General